Case 1:16-cr-00273-DLC Document 512 Filed 06/03/21 Page 1 of 1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

June 3, 2021

By ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Kenyatta, 16 Cr. 273 (DLC)
Dear Judge Cote:

The Government respectfully requests that Your Honor direct the Clerk of Court to
terminate the appearance of the undersigned Assistant United States Attorney on this docket. The
undersigned will no longer be employed by the U.S. Attorney’s Office as of June 4, 2021.

Respectfully submitted,

Aw Yeok AUDREY STRAUSS

parses /, I United States Attorney
[
YIM by: /s/

Sidhardha Kamaraju
Assistant United States Attorney
(212) 637-6523

 

co: Defense Counsel (by ECF)

 
